OVERTON, Justice.
This cause is before us on a petition for writ of certiorari to review a decision of the Third District Court of Appeal, Case No. 74-688, Opinion filed December . 17, 1974. That decision held illegal a probation order which placed defendant on probation for five years conditioned upon his serving eleven months in a training and treatment center and attending regular vocational guidance and educational tutoring classes.
The District Court decision is in conflict with our recent decision in State v. Jones, 327 So.2d 18 (Fla.1975).1
The petition for writ of certiorari is granted. We dispense with oral argument and the filing of briefs on the merits. The decision of the District Court is quashed, and this cause is remanded with directions to reinstate the split sentence probation imposed by the trial judge in accordance with our opinion in State v. Jones, supra.
It is so ordered.
ADKINS, C. J., and ROBERTS and ENGLAND, JJ., concur.
BOYD, J., dissents.

. We have jurisdiction. Art. V, § 3(b)(3), Fla.Const.